Citation Nr: 9931564	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  97-31 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted or 
secured to reopen the veteran's claim of entitlement to 
service connection for shell fragment wounds to the knees and 
legs. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1943 to January 
1946.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The veteran initially requested a personal hearing on his 
September 1997 substantive appeal.  In a November 1997 
statement, it was noted that the veteran wanted the hearing 
rescheduled.  A March 1999 statement from the veteran's 
representative indicated that he no longer desired a hearing.  

In a November 1997 statement, the veteran's representative 
indicated that he wished to amend his claim to include 
service connection for a back disorder.  A review of the 
claims folder finds no adjudication of this claim.  The 
matter is referred to the RO for the appropriate action.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for shell 
fragment wounds to the legs in a February 1980 rating 
decision.  The RO notified the veteran of that decision, but 
he did not submit an appeal.  

2.  The evidence submitted or secured since the February 1980 
rating decision is so significant that it must be considered 
in order to fairly decide the merits of the claim.  

3.  Service medical records are negative for shell fragment 
wounds to the knees and legs.     

4.  Current medical evidence is negative for chronic residual 
disability from shell fragment wounds to the knees and legs.  



CONCLUSIONS OF LAW

1.  The February 1980 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (1999).

2.  New and material evidence has been submitted or secured 
to reopen the veteran's claim of entitlement to service 
connection for shell fragment wounds to the knees and legs.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

3.  Shell fragment wounds to the knees and legs were not 
incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304(d) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen

The veteran originally sought service connection for shell 
fragment wounds to the legs in a January 1980 claim.  The RO 
denied service connection in a February 1980 rating decision.  
Although the RO notified the veteran of the decision, he did 
not appeal.  Therefore, the RO's decision of February 1980 is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (1999).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, 12 Vet. App. 203, 206 (1999).  
See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change); Elkins v. West, 12 Vet. App. 209, 218 
(1999) (stating that, after Hodge, new and material evidence 
may be presented to reopen a claim, even though the claim is 
ultimately not well grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Winters, 12 Vet. App. at 206.  According 
to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 
206.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id.   

The evidence of record at the time of the February 1980 
rating decision consisted of service medical records, the 
report of the January 1946 separation examination, the 
veteran's report of separation and honorable discharge, a 
report of a VA examination dated in July 1947, a VA 
hospitalization report dated in October 1947, a statement 
from G.D. Rendel, M.D., dated in March 1947, a statement from 
the veteran dated in April 1948, and the veteran's statements 
on his January 1980 claim form.  The RO denied the veteran's 
claim because the evidence showed no ascertainable residuals 
of the alleged injuries.   

A review of the claims folder reveals that the veteran has 
pursued several claims.  The evidence of record pertinent to 
the instant claim submitted after the February 1980 rating 
decision consists of the veteran's statements in the 
September 1996 claim, a September 1996 statement from Lloyd 
L. Hill, M.D., the veteran's statements in his July 1997 
notice of disagreement, and the report of the January 1998 VA 
examination.     

The Board concludes that there is new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a).  Specifically, 
the January 1998 VA examination report shows findings related 
by the examiner to shrapnel wounds.  In addition, the 
veteran's statements suggest a different factual scenario for 
his injuries than previously offered.  Therefore, with the 
submission of new and material evidence, the Board must 
reopen the veteran's claim.  38 U.S.C.A. § 5108.  


Service Connection for Shell Fragment Wounds to the Knees and 
Legs

As discussed above, the Board has determined that new and 
material evidence exists to reopen the veteran's claim.  
Therefore, the Board must now address the claim based on all 
the evidence of record.  Winters, 12 Vet. App. at 206.  
Initially, the Board finds that the Board finds that the 
veteran's claim is well grounded.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102.  See Murphy v. Derwinski, 1 Vet. App. 78, 
91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed to 
address the issue at hand.  In addition, the Board observes 
that the veteran has had the opportunity to submit evidence 
and argument on the issue and will not be prejudiced by the 
Board's current consideration of his claim.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

 Service medical records dated on January 18, 1945, indicated 
that the veteran was wounded in action in France on January 
10.  He sustained a severe contusion to the back.  Notes from 
the evacuation hospital dated on January 19 explained that 
the veteran was injured when he fell on his back after a 
shell exploded nearby.  Entries made on January 21 stated 
that the veteran was thrown to the ground when a shell 
exploded nearby.  Finally, notes from the convalescent 
hospital indicated that the veteran was injured on January 10 
but stayed with his company until January 18.  He was having 
trouble holding water and his back was stiff.  He sustained 
his third concussion, thought it was noted that the first two 
were not reported.  Subsequent notes showed that the 
veteran's back improved with therapy.  He was released to 
duty on February 1, 1945.  

The January 1946 separation physical examination included a 
list of significant diseases, wounds, and injuries, 
consisting of shrapnel on chin, right hand, right leg, and 
rib cracked in January 1945 in France.  Examination revealed 
a small scar on the chin, well healed, secondary to a shell 
fragment wound.  The remainder of the physical examination 
was unremarkable.  It was noted that, in the examiner's 
opinion, the injuries noted would not result in disability.    

The veteran's separation document indicated that he was 
injured in France on January 18, 1945.  His awards included a 
Purple Heart, a Bronze Star, and a Combat Infantryman Badge.    

The veteran was afforded a VA examination in July 1947.  He 
reported that he was injured on January 18, 1945, when he was 
buried in the Battle of the Bulge.  He sustained two broken 
ribs on the right, and lacerations of the lower lip, upper 
right arm, and left testicle.  The report was negative for 
subjective complaints or findings relating to the knees and 
legs.  

Records of an October 1947 VA hospitalization showed no 
complaints related to the knees or legs.  The veteran 
described being buried by a shell explosion.   

In an April 1948 statement, the veteran related that he was 
buried by a falling building that was caused by enemy 
shellfire on or about January 18, 1945, during the Battle of 
the Bulge.  He was hospitalized the same day.  

In September 1996, the veteran submitted an informal claim 
for service connection for shell fragment wounds to the knees 
and legs.  With his claim, he submitted a September 1996 
statement from Lloyd L. Hill, M.D.  Dr. Hill related that the 
veteran had numerous shrapnel wounds in both legs.  He 
believed that it was probable to a reasonable degree of 
medical certainty that the conditions were caused by his 
military service.  

In his July 1997 notice of disagreement, the veteran 
indicated that he was injured in service when he was blown 
out of his slit trench by a mortar shell and landed about 12 
feet away.  He was taken to a nearby field hospital and was 
awarded the Purple Heart.  The veteran explained that he 
landed on his head and jammed his neck and also had shrapnel 
in both knees and legs.  He was in the hospital for two 
weeks.    

The veteran underwent a VA orthopedic examination in January 
1998.  The examiner indicated that although the veteran 
initially reported that he had shrapnel in both legs, he 
later stated that he had two wounds in the left leg only.  
The veteran had initially been able to walk normally.  He 
started having cramping after about two years.  He could now 
only walk one block or less before he had cramping in the 
legs.  In addition, his feet got cold easily.  Examination of 
the left knee revealed a four-centimeter scar about the 
patella and a three-centimeter scar about the proximal tibia.  
The knee was nontender and had good range of motion.  
Examination of the right knee revealed a reported surgical 
scar.  There was good range of motion.  There was tenderness 
in the medial joint line.  Examination of the feet showed 
palpable pulses on the left, but no palpable pulses on the 
right.  There was some discoloration of both feet and no hair 
on either foot.  The examiner commented that the veteran 
appeared to have shrapnel wounds to the left leg only with no 
functional residuals.  The disability of the lower 
extremities appeared to be flat vascular claudication in both 
legs and was completely unrelated to the veteran's time in 
service.  X-rays of the left knee showed no evidence of acute 
injury or foreign bodies.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d). "Satisfactory evidence" is 
credible evidence.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  Such credible, consistent evidence may be rebutted 
only by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has repeatedly held that this 
provision does not establish a presumption of service 
connection, but eases the combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  See Clyburn 
v. West, 12 Vet. App. 296, 303 (1999); Arms v. West, 12 Vet. 
App. 188, 194-95 (1999); Wade v. West, 11 Vet. App. 302, 304-
305 (1998); Russo v. Brown, 9 Vet. App. 46, 50 (1996); Caluza 
v. Brown, 7 Vet. App. 498, 507 (1995).  Therefore, 
"[s]ection 1154(b) provides a factual basis upon which a 
determination can be made that a particular      . . . injury 
was incurred . . . in service but not a basis to link 
etiologically the [injury] in service to the current 
condition."  Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Libertine v. Brown, 9 Vet. App. 521, 524 (1996); 
Caluza, supra).  

In this case, the Board finds that the preponderance of the 
evidence is against entitlement to service connection for 
shell fragment wounds to the knees and legs.  The service 
medical records from January 1945 are negative for report of 
injury to the knees or legs.  Although the January 1946 
separation examination report indicates that the veteran 
received shrapnel to the right leg, the physical examination 
itself contains no related findings.  Similarly, the post-
service evidence through 1948 is negative for subjective 
complaint of objective findings related to alleged shell 
fragment wounds to the knees or legs.  In addition, the Board 
notes that the January 1998 VA examiner specifically 
determined that the veteran's current disability of the lower 
extremities was not related to service.  

The Board acknowledges that, pursuant to 38 U.S.C.A. § 
1154(b), the in-service incurrence of an injury may be 
presumed under certain circumstances, even if there is no 
record of the injury.  However, in this particular case, 
there are service medical records showing the nature and 
extent of the wounds the veteran received in January 1945.  
Moreover, the veteran does not suggest that the alleged shell 
fragment wounds happened at some other time during his tour 
of duty for which there is no service medical evidence.    

The Board notes that the January 1998 VA examiner indicated 
that the veteran appeared to have shell fragment wounds to 
the left leg, essentially linking the scars to shell fragment 
wounds in service.  However, there is no indication that the 
examiner's opinion was based on independent assessment rather 
than the veteran's recitation of medical history.  A medical 
opinion that relies on history as related by the veteran is 
no more probative than the facts alleged by the veteran.  
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In this case, 
the history as related by the veteran is inconsistent with 
the service medical records.  Therefore, the VA examiner's 
assessment that the scars on the left knee were caused from 
shell fragment wounds in service has little probative value.    

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to service connection for 
shell fragment wounds to the knees and legs.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107(b); 38 C.F.R. §§ 3.102, 3.303, 
3.304(b).  


ORDER

Service connection for shell fragment wounds to the knees and 
legs is denied.  




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

